DETAILED ACTION
This office action is in response to amendment filed on June 17th, 2021. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 17th, 2021 has been entered. Claim 1 – 18, 20 – 21 remains pending in the application, claim 19 has been cancelled. Applicant’s amendment to the claims and specification have overcome each and every specification objections previously set forth in the Non-Final Office Action mailed on March 17th, 2021, but have not overcome the 35 USC§ 101 rejection.

Response to Arguments
Applicant’s argument with respect to 101 rejection of amended claim 1 has been considered but it is not persuasive. The 101 analysis for the amended claim 1 is described below. Applicant’s argument with respect to 103 rejection of claim 1 – 18, 20 – 21 have been considered but are deemed moot in view of the new ground of rejection necessitated by Applicant’s amendment. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 2, 8 -9, 15 – 16, 21 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more.
Regarding to claim 1, the claim invention is directed to an abstract idea – mental processes.
The claim recites “acquiring, by one or more processors using an image capture device, a first image of a submerged underwater under a bridge.” This is a mere data gathering process that adding insignificant extra – solution activity to the judicial exception.
The claims recites “determining, by the one or more processors, a second image of the road not submerged underwater, comprising: retrieving the second image from an online repository of images based on searching the online repository of images using a global positioning system (GPS) value relating to a location from which the first image was captured.” The step of retrieving the second image from an online database is a mere data gathering process that adding insignificant extra – solution activity to the judicial exception. After retrieving the second image, the system “determines the second image of the road not submerged underwater.” This step is directed to a mental process because by viewing the second image, a person could be able to recognize the road not being submerged underwater. Therefore, this limitation recites a mental process.
The claim recites “estimating, by the one or more processors, a fording depth of the road based on the first image and the second image, comprising: scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image.” The step of scaling the first and second image using image recognition and matching size could be done in human mind because by viewing the first and second images, a person could be able to recognize a common object in both of the images and be able to 


There are no additional limitations that integrates the exception into a practical application under
Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B.

Regarding to claim 2, the claim invention is directed to an abstract idea – mental processes.
The claim recites “determining, by the one or more processors, a clearance height of the bridge and a first length which is a vertical distance between a low edge of the bridge and a water line of the road based on the first image.” The “one or more processor” refers to a generic computer being used as a tool to perform an abstract idea. The step of determining the bridge clearance height and the first length could be done in human mind because by viewing the first image, a person could be able to detect the clearance height of bridge by looking at the clearance sign relative to the bridge’s height. That person also can detect the first length by estimating the distance from the low edge of the bridge to the water surface. 
The claim recites “determining, by one or more processors, a second length which is a vertical distance between the low edge of the bridge and a ground line of the road based on the second image.” The “one or more processor” refers to a generic computer being used as a tool to perform an abstract idea. The step of determining the second length could be done in human mind because by viewing the second image, a person could be able to detect the second length by estimating the distance from the low edge of the bridge to the ground.


Regarding to claim 8, the 101 analysis is similar the analysis as described in claim 1 above. The claim further recites “one or more processor” and “a memory having instruction stored thereon…” These limitations refer to a mere computer and a memory that contains mere instructions being used to perform the abstract idea. Therefore, it is not significant more than the judicial exception. 

Regarding to claim 9 and 16, the 101 analysis is similar to the analysis as described in claim 2 above.

Regarding to claim 15, the 101 analysis is similar the analysis as described in claim 1 above. The claim further recites “a computer readable storage medium having program instructions embodied therewith, the program instruction executable by a processor …” This limitation refer to a mere computer and mere instructions being used to perform the abstract idea. Therefore, it is not significant more than the judicial exception.

Regarding to claim 21, the claim recites “determining a clearance height of the bridge based on using image recognition to identify the clearance height on a road sign captured in at least one of the first image or the second image.” This step could be done in human mind because by viewing the first image or the second image, a person could be able to detect the clearance height of the bridge by looking at the clearance sign displaying in the first or second image. There are no additional limitations that integrates the exception into a practical application under Step 2A Prong II and there are no additional limitations that amount to significantly more than the judicial exception under Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 – 6, 8, 10, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro, Kamata (English Translation of Publication No. JP 2018018424 A; hereafter Takahiro) in view of Furukawa et al. (Publication No. US 20170015329 A1; hereafter Furukawa) in further view of Zhang et al. (Publication No. US 20030198402 A1).
Regarding to claim 1, Takahiro teaches A computer-implemented method, comprising: 
	acquiring, by one or more processors using an image capture device, a first image of a submerged underwater ([Par. 0006], “based on the output result of the image pickup device or the sensor, the first range in which the road is flooded or covered with snow and the second range different from the first range are defined” wherein the “first range” reads on the “first image”) 

	determining, by the one or more processors, a second image of the road not submerged underwater ( [Par. 0047 – 0048], “the system controller 20 extracts the road region Ar in step S202 of
FIG. 4 … the road region Ar is an example of the "second range" in the present invention” wherein the “second range” indicates the condition of the road before being submerged), comprising: 
	retrieving the second image from an online repository of images based on searchinq the online repository of imaqes usinq a qlobal positioning system (GPS) value relating to a location from which the first image was captured ([Par. 0046], “the system controller 20 acquires the current position information based on the output of the GPS receiver 18 or the like and the information of the traveling direction of the vehicle based on the output of the self-sustaining positioning device 10 or the like (step S206). After that, the system controller 20 calculates the boundary absolute coordinates, which are the latitude and longitude corresponding to the representative boundary point Pr… example, the system controller 20 stores in advance a map or formula that associates the relative coordinates in the camera image Ic with the difference in latitude and longitude with respect to the current position for each traveling direction of the vehicle, and refers to the map or formula” where this is interpreted as based on the current position of the vehicle, the system extracts the second range image, which is the road region Ar, from stored map”) ; and estimating, by the one or more processors, a fording depth of the road based on the first image and the second image ([Par. 0039], “the system controller 20 extracts the elevation information corresponding to the boundary value absolute coordinates calculated in step S101 and the elevation information corresponding to the deepest part Lwc from the elevation information of the road shape data included in the map data 32, respectively. By doing so, the water depth Dwc is calculated”)

	Takahiro teaches to estimate the fording depth of a submerged area as described in above, but does not explicitly disclose the submerged area is under a bridge.

	However, Furukawa teaches the submerged area could be under a bridge; ([Par 0008],  “In addition, even when the amount of precipitation is small, the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road. Therefore, even if the amount of precipitation can be estimated, it is usually difficult to estimate whether the surface of the road at that point is submerged…”)

the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road” (Furukawa, [Par. 0008]) .

	The combination of Takahiro and Furukawa teaches to determine the fording depth based on the first image and second image as described above, but does not explicitly disclose scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image

	However, Zhang teaches scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image. ([Claim 2], performing a rotation of the images to rotationally align the object in the second image with the object of similar shape in the first image; performing a translation of the images to align the object in second image with the object of similar shape in the first image; and performing a scaling of the images to match the size of the object in the second image with the object of similar shape in first image”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Takahiro and Furukawa to incorporate the teaching of Zhang. The modification would have been obvious because by scaling the common object in the first 

	

Regarding to claim 3, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 1.
Takahiro further teaches generating, by the one or more processors, a third image comprising the first image superimposed with an indication of the fording depth.
([Par. 0056], the system controller 20 superimposes the camera image Ic acquired from the camera 2 on the warning images 8A and 8B indicating a warning to the detected submerged portion WC” 

[Par. 0057], “In the examples of FIGS. 8A and 8B, the system controller 20 stores the first and second threshold values for the water depth Dwc in advance, and according to the comparison result between the water depth Dwc and the first and second threshold values. Warning images 8A and 8B with different contents are displayed”)

Where this is interpreted as the system displays the camera image (first range image) superimposed with warning images indicating the detected submerged portion WC. The detected submerged portion includes an indication of the detected water depth that exceeds a predetermined threshold level.)

Regarding to claim 4, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 1.
Takahiro further teaches wherein the image capture device is arranged on a vehicle. ([Par. 0022], “The navigation device 1 moves with the vehicle and is electrically connected to the camera 2 directed toward the front of the vehicle”)


Regarding to claim 5, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 4.
Takahiro further teaches wherein the location from which the first image was captured comprises a location of the vehicle. ([Par. 0065], “the vehicle position information and the traveling direction information based on the output of the self-supporting positioning device 10 and the GPS receiver 18 to the server device, so that the position and the progress indicated by the vehicle position information. The captured image associated with the direction indicated by the direction information is received from the server device”)

Regarding to claim 6, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 4.
Takahiro further teaches determining, by the one or more processors, at least one submerged area of the road based on the fording depth of the road and vehicle information; ([Par. 0064], “is a fourth display example of the display 44 when the submerged portion WC is detected”) and 

generating, by the one or more processors, a fourth image comprising the first image superimposed with at least one indication of the at least one submerged area. ([Par. 0064], “is a fourth display example of the display 44 when the submerged portion WC is detected. In the example of FIG. 11, the system controller 20 forms a flooded portion WC on the display 44 with a left screen 7A in which a warning image 8C and color-coded images 9A and 9B are superimposed on a camera image Ic as in the second display example. A two screen display is performed with the camera image Ic displayed on the left screen 7A and the right screen 7B displaying an image taken from substantially the same position”)

Regarding to claim 8, Takahiro teaches A computer-implemented method, comprising: 
	one or more processor; ([Par. 0028], “the CPU 22”) and
	a memory having instructions stored thereon which ([Par. 0028], “The ROM 23 has a non-volatile memory (not shown) or the like in which a control program or the like for controlling the system controller 20 is stored”), when executed on the processor, performs an operation comprising:
acquiring, using an image capture device, a first image of a road submerged underwater ([Par. 0006], “based on the output result of the image pickup device or the sensor, the first range in which the road is flooded or covered with snow and the second range different from the first range are defined” wherein the “first range” reads on the “first image”)

determining a second image of the road not submerged underwater ([Par. 0047 – 0048], “the system controller 20 extracts the road region Ar in step S202 of FIG. 4 … the road region Ar is an example of the "second range" in the present invention” wherein the “second range” indicates the condition of the road before being submerged), comprising: 
	retrieving the second image from an online repository of images based on searching the online repository of images using a global positioning system (GPS) value relating to a location from which the first image was captured ([Par. 0046], “the system controller 20 acquires the current position information based on the output of the GPS receiver 18 or the like and the information of the traveling direction of the vehicle based on the output of the self-sustaining positioning device 10 or the like (step S206). After that, the system controller 20 calculates the boundary absolute coordinates, which are the latitude and longitude corresponding to the representative boundary point Pr… example, the system controller 20 stores in advance a map or formula that associates the relative coordinates in the camera image Ic with the difference in latitude and longitude with respect to the current position for each traveling direction of the vehicle, and refers to the map or formula” where this is interpreted as based on the current position of the vehicle, the system extracts the second range image, which is the road region Ar, from stored map”); and estimating, by the one or more processors, a fording depth of the road based on the first image and the second image ([Par. 0039], “the system controller 20 extracts the elevation information corresponding to the boundary value absolute coordinates calculated in step S101 and the elevation information corresponding to the deepest part Lwc from the elevation information of the road shape data included in the map data 32, respectively. By doing so, the water depth Dwc is calculated”)

	Takahiro teaches to estimate the fording depth of a submerged area as described in above, but does not explicitly disclose the submerged area is under a bridge.

	However, Furukawa teaches the submerged area could be under a bridge; ([Par 0008],  “In addition, even when the amount of precipitation is small, the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road. Therefore, even if the amount of precipitation can be estimated, it is usually difficult to estimate whether the surface of the road at that point is submerged…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Takahiro to incorporate the teaching of Furukawa. The modification would have been obvious because “the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road” (Furukawa, [Par. 0008]) .

scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image

	However, Zhang teaches scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image. ([Claim 2], performing a rotation of the images to rotationally align the object in the second image with the object of similar shape in the first image; performing a translation of the images to align the object in second image with the object of similar shape in the first image; and performing a scaling of the images to match the size of the object in the second image with the object of similar shape in first image”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Takahiro and Furukawa to incorporate the teaching of Zhang. The modification would have been obvious because by scaling the common object in the first image and second image, it allows the system to be able compare the shape of the object before being submerged and after being submerged

Claim 10 describes limitations for a system that are similar to the limitations for the method of claim 3. Therefore, claim 10 is rejected under 35 USC § 103 for the same reason as described above.
	

Regarding to claim 15, Takahiro teaches a computer program product, comprising a computer readable storage medium having program instructions embodied therewith ([Par. 0019], the computer can suitably grasp the degree of flooding or snowfall when there is a flooded or snow-covered part on the road. Preferably, the program is stored on a storage medium”) , the program instructions executable by a processor to cause the processor to perform an operation comprising: 

acquiring, by one or more processors using an image capture device, a first image of a submerged underwater ([Par. 0006], “based on the output result of the image pickup device or the sensor, the first range in which the road is flooded or covered with snow and the second range different from the first range are defined” wherein the “first range” reads on the “first image”) 

	determining, by the one or more processors, a second image of the road not submerged underwater ( [Par. 0047 – 0048], “the system controller 20 extracts the road region Ar in step S202 of
FIG. 4 … the road region Ar is an example of the "second range" in the present invention” wherein the “second range” indicates the condition of the road before being submerged), comprising: 
	retrieving the second image from an online repository of images based on searching the online repository of images using a global positioning system (GPS) value relating to a location from which the first image was captured ([Par. 0046], “the system controller 20 acquires the current position information based on the output of the GPS receiver 18 or the like and the information of the traveling direction of the vehicle based on the output of the self-sustaining positioning device 10 or the like (step S206). After that, the system controller 20 calculates the boundary absolute coordinates, which are the latitude and longitude corresponding to the representative boundary point Pr… example, the system controller 20 stores in advance a map or formula that associates the relative coordinates in the camera image Ic with the difference in latitude and longitude with respect to the current position for each traveling direction of the vehicle, and refers to the map or formula” where this is interpreted as based on the current position of the vehicle, the system extracts the second range image, which is the road region Ar, from stored map”) ; and estimating a fording depth of the road based on the first image and the second image ([Par. 0039], “the system controller 20 extracts the elevation information corresponding to the boundary value absolute coordinates calculated in step S101 and the elevation information corresponding to the deepest part Lwc from the elevation information of the road shape data included in the map data 32, respectively. By doing so, the water depth Dwc is calculated”)

	Takahiro teaches to estimate the fording depth of a submerged area as described in above, but does not explicitly disclose the submerged area is under a bridge.

	However, Furukawa teaches the submerged area could be under a bridge; ([Par 0008],  “In addition, even when the amount of precipitation is small, the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road. Therefore, even if the amount of precipitation can be estimated, it is usually difficult to estimate whether the surface of the road at that point is submerged…”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Takahiro to incorporate the teaching of Furukawa. The modification would have been obvious because “the surface of a depressed road, such as a road under an overhead crossing or a road under a railroad track, is submerged more easily than the surface of a flat road” (Furukawa, [Par. 0008]) .

scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image

	However, Zhang teaches scaling at least one of the first image or the second image, based on identifying a same object in the first image and the second image using image recognition and matching size of the object in the first image and the second image. ([Claim 2], performing a rotation of the images to rotationally align the object in the second image with the object of similar shape in the first image; performing a translation of the images to align the object in second image with the object of similar shape in the first image; and performing a scaling of the images to match the size of the object in the second image with the object of similar shape in first image”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Takahiro and Furukawa to incorporate the teaching of Zhang. The modification would have been obvious because by scaling the common object in the first image and second image, it allows the system to be able compare the shape of the object before being submerged and after being submerged

Claim 17 describes limitations for a computer readable storage medium having program instructions that are similar to the limitations for the method of claim 3. Therefore, claim 17 is rejected under 35 USC § 103 for the same reason as described above.
	
	

Claim 2, 9, 11 – 13, 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahiro, Furukawa and Zhang in view of Tang, Shuai (English Translation of Publication No. CN 108621998 A; hereafter Tang) in further view of Liu et al. (English Translation of Publication No. CN 208189042 U; hereafter Liu). 

Regarding to claim 2, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 1.
The combination of Takahiro, Furukawa and Zhang teaches to estimate the fording depth of the submerged area under the bridge using first and second image as described in claim 1 above, but does not explicitly disclose determining, by the one or more processors, a first length which is a vertical distance between a reference point [[a low edge of the bridge]] and a water line of the road based on the first image; determining, by one or more processors, a second length which is a vertical distance between the reference point [[low edge of the bridge]] and a ground line of the road based on the second image; estimating, by one or more processors, the fording depth of the road based on the reference point [[clearance height of the bridge]], the first length and the second length.

	However, Tang teaches determining, by the one or more processor, a first length which is a vertical distance between a reference point [[a low edge of the bridge]] and a water line of the road based on the first image; ([Par. 0054], “the analysis device 130 may calculate the vertical height H2 from the reference point A of the surrounding vehicle 20 to the water surface 30 in the image, for example, based on the pixel distance”)

	determining, by one or more processors, a second length which is a vertical distance between the reference point [[low edge of the bridge]] and a ground line of the road based on the second image; ([Par. 0054], “vehicle reference size H1 may be the height of the vehicle, that is, the height from the highest point of the vehicle to the level ground when the vehicle is on a level ground … the reference point A may be the highest point of the vehicle.”) and Page 4PATENT App. Ser. No.: 16/372,756 Atty. Dkt. No.: P201807883US01 PS Ref. No.: 1440.103685 

	estimating, by one or more processors, the fording depth of the road based on the reference point [[clearance height of the bridge]], the first length and the second length. ([Par. 0055 – 0056], “the water level depth D can be calculated by the following formula: D=H1-H2 (1).”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Takahiro, Furukawa and Zhang to incorporate the teaching of Tang. The modification would have been obvious because by determining the fording depth based on the height differences between the distance from reference point to ground and the distance from the reference point to the water line, it allows the systems to minimize additional step of determining the coordinate, longitude and latitude of the object as in the teaching of Takahiro.
	
	The combination of Takahiro, Furukawa, Zhang and Tang does not disclose to determine a clearance height of the bridge, and use the low edge of the bridge as the reference point. 

	However, Liu teaches to determine a clearance height of the bridge, and use the low edge of the bridge as the reference point ([Page 3, line 4 – 10], ““ultrasonic distance measuring module real-time monitoring the clearance height H clearance height H of the bridge body is a bridge body bottom surface to the distance between the water, using ultrasonic distance measuring device directly measuring clearance height H of the bridge body” wherein the “bridge body bottom surface” is used a reference surface to estimate the distance between the water surface to the bridge)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Takahiro, Furukawa, Zhang and Tang to incorporate the teaching of Liu. The modification would have been obvious because the bridge body bottom surface is fixed. By using a fixed point as a reference point, it allows the system to estimate an accurate distance from the reference point to water line and a distance from the reference point to the ground for comparison.

Claim 9 describes limitations for a system that are similar to the limitations for the method of claim 2. Therefore, claim 9 is rejected under 35 USC § 103 for the same reason as described above.

Claim 16 describes limitations for computer program product that are similar to the limitations for the method of claim 2. Therefore, claim 16 is rejected under 35 USC § 103 for the same reason as described above.

Regarding to claim 11, the combination of Takahiro, Furukawa, Zhang, Tang and Liu teaches the system of claim 9.
Takahiro further teaches wherein the image capture device is arranged on a vehicle. ([Par. 0022], “The navigation device 1 moves with the vehicle and is electrically connected to the camera 2 directed toward the front of the vehicle”)

Regarding to claim 12, the combination of Takahiro, Furukawa, Zhang, Tang and Liu teaches the system of claim 11.
Takahiro further teaches wherein the location from which the first image was captured comprises a location of the vehicle. ([Par. 0065], “the vehicle position information and the traveling direction information based on the output of the self-supporting positioning device 10 and the GPS receiver 18 to the server device, so that the position and the progress indicated by the vehicle position information. The captured image associated with the direction indicated by the direction information is received from the server device”)

Regarding to claim 13, the combination of Takahiro, Furukawa, Zhang, Tang and Liu teaches the system of claim 11.
Takahiro further teaches determining at least one submerged area of the road based on the fording depth of the road and vehicle information; ([Par. 0064], “is a fourth display example of the display 44 when the submerged portion WC is detected”) and 

Generating a fourth image comprising the first image superimposed with at least one indication of the at least one submerged area. ([Par. 0064], “is a fourth display example of the display 44 when the submerged portion WC is detected. In the example of FIG. 11, the system controller 20 forms a flooded portion WC on the display 44 with a left screen 7A in which a warning image 8C and color-coded images 9A and 9B are superimposed on a camera image Ic as in the second display example. A two screen display is performed with the camera image Ic displayed on the left screen 7A and the right screen 7B displaying an image taken from substantially the same position”)

Claim 18 describes limitations for computer program product that are similar to the limitations for the system of claim 11. Therefore, claim 18 is rejected under 35 USC § 103 for the same reason as described above.

Claim 20 describes limitations for computer program product that are similar to the limitations for the system of claim 13. Therefore, claim 20 is rejected under 35 USC § 103 for the same reason as described above.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahiro, Furukawa and Zhang in view of Tran et al. (Publication No. US 20140347178 A1; hereafter Tran).
Regarding to claim 7, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 6.
The combination of Takahiro, Furukawa and Zhang teaches to determine the fording depth at the submerged area under the bridge as described above, but does not explicitly disclose wherein the vehicle information comprises at least one of the following: a height of an air intake or a height of a chassis.

	However, Tran teaches wherein the vehicle information comprises at least one of the following: a height of an air intake or a height of a chassis. ([Par. 0005], “the maximum wading depth is determined by the position of a point on the vehicle body (e.g. the engine air intake). Because the ride height of the vehicle is often variable (due to the variable height of the suspension system) the permissible absolute depth of water which the vehicle can wade through varies depending on the selected ride height of the suspension system”)

the ride height of the vehicle is often variable (due to the variable height of the suspension system) the permissible absolute depth of water which the vehicle can wade through varies depending on the selected ride height of the suspension system” (Tran, [Par. 0005]).

Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahiro, Furukawa, Zhang, Tang, Liu in view of Tran.
Regarding to claim 14, the combination of Takahiro, Furukawa, Zhang, Tang and Liu teaches the system of claim 13.
The combination of Takahiro, Furukawa, Zhang, Tang and Liu teaches to determine the fording depth at the submerged area under the bridge as described above, but does not explicitly disclose wherein the vehicle information comprises at least one of the following: a height of an air intake or a height of a chassis.

	However, Tran teaches wherein the vehicle information comprises at least one of the following: a height of an air intake or a height of a chassis. ([Par. 0005], “the maximum wading depth is determined by the position of a point on the vehicle body (e.g. the engine air intake). Because the ride height of the vehicle is often variable (due to the variable height of the suspension system) the permissible absolute depth of water which the vehicle can wade through varies depending on the selected ride height of the suspension system”)

the ride height of the vehicle is often variable (due to the variable height of the suspension system) the permissible absolute depth of water which the vehicle can wade through varies depending on the selected ride height of the suspension system” (Tran, [Par. 0005]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahiro, Furukawa and Zhang in view of Knopp et al. (English Translation of Publication DE 102014213107 A1; hereafter Knopp). 
Regarding to claim 21, the combination of Takahiro, Furukawa and Zhang teaches the method of claim 1. 
The combination of Takahiro, Furukawa and Zhang teaches to estimate the fording depth of the submerged area under the bridge based on first and second images as described in claim 1 above, but does not explicitly disclose determining a clearance height of the bridge based on using image recognition to identify the clearance height on a road sign captured in at least one of the first image or the second image.

However, Knopp teaches determining a clearance height of the bridge based on using image recognition to identify the clearance height on a road sign captured in at least one of the first image or the second image. ([Par. 0006], “detect a passage height that is too low in relation to the height of the vehicle, is designed as a camera-based device for detecting traffic signs, and that the first device is also designed to detect a clearance height information present on the traffic sign”).

. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.V.N/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668